DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.

Note:	The prior art relied upon in the following office action is as follows:
-
Kegasa / Osaka Gas Co., JP #10-238722
[Kegasa ('722)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 & 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kegasa ('722).
In Re Claims 1, 5 & 6, Kegasa ('722) discloses (See machine translation, provided by Applicant):
Cl. 1: A torch (Torch #1) comprising:
a main burner (Burner #8) that produces a flame (Flame #6);
a flame holding body configured to maintain a combustion state of the main burner if the flame produced by the main burner is about to be extinguished (Para. 12: Refractory Material #14 that is maintained at a temperature above the auto-ignition temperature of the fuel); and
a gas supply pipe configured to feed combustion gas from a gas container filled with the combustion gas to the main burner and the flame holding body (Outlet Pipe of Cylinder #7).
Cl. 5: wherein the gas discharge port of the flame holding body has a three-dimensional shape (Fig. 1-3: Refractory Material #14 is depicted as extending in each of the three dimensions).
Cl. 6: further comprising a first intake pipe for feeding gas to the main burner (Gas Pipe #12), the first intake pipe including, at an end thereof connected to the main burner (Upper portion connected to Burner #8), a small diameter portion of which a cross-section perpendicular to a gas flow direction in the first intake pipe is smaller in area than a corresponding cross-section of a remaining portion of the first intake pipe (Pipe #12 has a wider diameter at the outlet pipe of Cylinder #7 upstream of Valve #9, & a narrower diameter downstream of Valve #9 & upstream of Burner #8).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kegasa ('722) as applied to claim 1 above.
In Re Claim 4, Kegasa ('722) discloses all aspects of the claimed invention as discussed above, including: wherein the flame holding body has a gas discharge port formed by a mesh (Fig. 3: Refractory Material #14 is shown as a mesh with discharge openings); However, with respect to “having openings of 0.01 mm or more and 2 mm or less in size”, Kegasa ('722) is silent on the size of the openings.  Nevertheless, since the discharge opening sizes for a given fuel-fired torch installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of torch, the required &/or desired burner capacity, the desired / required outlet velocity, etc., to configure an apparatus such as recited in Kegasa ('722) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
Allowable Subject Matter
Claims 2, 3 & 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Daniel E. Namay/Examiner, Art Unit 3762